 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case F ! LED

UNITED STATES DISTRICT CouRT “OV 272018

SOUTHERN DISTRICT OF CALIFORNIA CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CHAMINAL CASE. DEPUTY,
Vv. (For Offenses Committed On or After November 1, 1987)
ANTONIO PEREZ-TEJEDA (1)

 

 

Case Number: 3:18-CR-05229-CAB

Marcus 8S. Bourassa

Defendant’s Attorney
REGISTRATION NO. 04461-408

LC] -
THE DEFENDANT:

pleaded guilty to count(s) | One of the Superseding Information.

cr was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title and Section / Nature of Offense . . Count
8:1325(A}(3} - legal Entry 1s
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has’been found not guilty on count(s)

 

Count(s) Remaining dismissed on the motion of the United States.

Assessment: $100.00, waived.

JVTA Assessment*: $

*y ustice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.
No fine L] Forfeiture pursuant to order filed , included herein.

IT [8S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

November 26,7019

Date of Imposition/of Sentence

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

3:18-CR-05229-CAB

 
 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ANTONIO PEREZ- TEJEDA (1) _ Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-05229-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Twenty-four (24) months as to Count 1s.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Designation to a facility in the Western Region, preferably in Southern California to facilitate family
visitation.

4

x]

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
LI at A.M. on

 

CJ as notified by the United States Marshal.
oO. The defendant shall surrender for service of sentence at the institution desi gnated by the Bureau of
Prisons:
Ol onor before
O as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
Ihave executed this judgment as follows:
Defendant delivered on to
"at ,» with a certified copy of this judgment.
UNITED STATES MARSHAL -
By _ DEPUTY UNITED STATES MARSHAL

3:18-CR-05229-CAB
